UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6468



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus


JOHN ROGER BELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-96-35)


Submitted:   January 15, 1998             Decided:   January 27, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Roger Bell, Appellant Pro Se. Alfred William Walker Bethea,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Bell appeals the district court's marginal order denying

his motion for return of seized property pursuant to Federal Rule

of Criminal Procedure 41(e). Bell seeks the return of currency

seized from him pursuant to his arrest for possession with intent

to distribute cocaine.    We have held that where the Government
initiates administrative forfeiture proceedings, as it did in this

case, the district court is divested of jurisdiction over the pro-

ceeding and remains without jurisdiction unless the claimant files

a timely claim and cost bond or request to proceed in forma pau-
peris. See Ibarra v. United States, 120 F.3d 472, 475-76 (4th Cir.
1997). Because the record discloses that Bell failed to timely

contest the administrative forfeiture of the currency, the district

court lacked jurisdiction to grant Bell's motion.
     Accordingly, the order of the district court is affirmed. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2